DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 4/29/22 is acknowledged.
Applicant also elected, without traverse, the polypeptide species identified as “Uy192”, corresponding to SEQ ID NO:232, which is Phe Leu Ser Thr Ile Trp Asn Gly Ile Lys Gly Leu Leu (FLSTIWNGIKGLL).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/22. The Examiner also notes that Applicant has cancelled claims 7-10.
New claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/22.
During his searches the Examiner has identified additional prior art that does not read on the elected species, and additionally applies that to the claims as set forth below beyond the elected species.

Priority
The instant application, filed 07/23/2019 is a National Stage entry of PCT/US18/15077 , International Filing Date: 01/24/2018
PCT/US18/15077 Claims Priority from Provisional Application 62450045 , filed 01/24/2017
PCT/US18/15077 Claims Priority from Provisional Application 62583763 , filed 11/09/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The Examiner has searched and has not found support for claim 1’s inclusion of SEQ ID NO:232, which is the elected peptide sequence.  The earliest support is found in PCT/US18/15077, filed 1/24/2018.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statements filed on 4/29/22.  The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO form 1449.

Claim Interpretation
	The claim 1 preamble phrase “decreasing fitness of an agricultural insect pest” and is interpreted to mean the ability of a claim 1-delivered antimicrobial peptide to disrupt the physiology of an agricultural insect pest, whether by decreasing the pest population (such pests being the host of microorganisms, such as symbiotic microorganisms), pest reproduction rate, pest mobility, pest body weight, pest metabolic rate or activity, or pest infestation of a plant, in accordance with the definitions provided in the specification (page 6, line 37 through page 7, line 22).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna-Ramirez et al., Toxins 2017, 9, 261, 16 pages, published 8/24/17 (LR1, provided in 4/29/22 IDS), as evidenced by Luna-Ramirez et al., PLOS ONE | DOI:10.1371/journal.pone.0127883 May 28, 2015, 33 pages (LR2).
Claim 1 is directed to a method of decreasing fitness of an agricultural insect pest comprising delivering to the pest an antimicrobial peptide (AMP) having at least 90% sequence identity with one or more of listed peptides identified by code or name and SEQ ID NO.
The elected AMP peptide sequence is SEQ ID NO:232, identified as Uy192, identified in the sequence listing with the words Pandinum imperator, and having the sequence Phe Leu Ser Thr Ile Trp Asn Gly Ile Lys Gly Leu Leu (FLSTIWNGIKGLL).
LR1 teaches that “Orally Delivered Scorpion Antimicrobial Peptides Exhibit Activity against Pea Aphid (Acyrthosiphon pisum) and Its Bacterial Symbionts.” Title.  The Abstract states in part, “We fed the pea aphids (Acyrthosiphon pisum) with AMPs from the venom glands of scorpions. The AMPs reduced aphid survival, delayed their reproduction, displayed in vitro activity against aphid bacterial symbionts, and reduced the number of symbionts in vivo. Remarkably, we found that some of the scorpion AMPs compromised the aphid bacteriome, a specialized organ that harbours bacterial symbionts. Our data suggest that scorpion AMPs holds the potential to be developed as bio-insecticides, and are promising candidates for the engineering of aphid-resistant crops.”  Table 1, page 3, teaches that the scorpion AMP identified as Uy192 has significant survival decreases against aphids at 250 and 500 ug/mL, so is effective in decreasing agricultural insect past fitness.
LR1 identifies the scorpion AMP Uy192 but does not provide its sequence.  However, LR2 does provide its sequence in Table 2, page 7, indicating this AMP is from pantinin, identifying the full sequence as “antimicrobial peptide pantinin 3 precursor and indicating the AMP itself after processing of signal peptide and precursor is FLSTIWNGIKFLL, which is identical with instant SEQ ID NO:232.
Accordingly, LR1 anticipates claim 1, and also claim 6 because LR1 tests this AMP against an aphid and demonstrates the aphid’s decreased fitness.

2.	Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le-Feuvre et al., J. Appl. Entomol. 131(2): 71-75 (2007) (“LF”, provided in 4/29/22 IDS).
Claim 1 is directed to a method of decreasing fitness of an agricultural insect pest comprising delivering to the pest an antimicrobial peptide (AMP) having at least 90% sequence identity with one or more of listed peptides identified by code or name and SEQ ID NO., one of these being indolicidin, SEQ ID NO:89.
Claim 6 further limits claim 1 to aphid as the insect pest.
This rejection is directed to the method practiced with a peptide, indolicidin, that is other than (beyond) the elected peptide.
LF teaches a method of providing an agricultural insect pest, the green peach aphid, with an antimicrobial compound in order to test the effects on the survival of the insect itself as well as its endosymbiont bacteria (abstract). LF teaches that aphids are known to carry endosymbiotic bacteria of the genus Buchnera and elimination of this endosymbiont using the antibiotic rifampicin can detrimentally impact aphid reproduction and survival (page 71, section: “Introduction”, col. 2, paragraph 3). LF further broadly teaches that control of aphids (i.e., pest management) via the use of antimicrobial substances against their endosymbionts has the potential to be a promising strategy (page 72, col. 1, paragraph 1). Particularly relevant to claim 1, which lists indolicidin, LF teaches a method of delivering the antimicrobial peptide indolicidin to the diets of aphids in order to target the endosymbiont Buchnera (page 72, col. 1, section: “2 Materials & Methods: 2.2 Artificial Diets”, paragraph 1), then measuring the fitness of aphids in terms of insect survival and reproduction as compared to untreated aphids (Fig. 1), in which Fig. 1a clearly shows a decreased survival with increasing levels of indolicidin in artificial diets, and Fig. 1b which shows decreasing production of new nymphs with the highest to indolicidin level diets evaluated.
Clearly LF teaches a method of decreasing fitness of the aphid agricultural insect pest comprising delivering to the pest indolicidin, so anticipates claims 1 and 6.
As to claim 4, depending from claim 1 and stating that the AMP is delivered as an insect comestible composition for ingestion by the agricultural insect pest, because LF feeds the indolicidin in an artificial diet, this clearly a comestible composition, LF anticipates claim 4.
As to claim 5, depending from claim 1 and stating that the AMP is formulated with an agriculturally acceptable carrier as a, inter alia, liquid, because LF feeds the indolicidin in a liquid artificial diet, see page 72, section 2.2 Artificial Diets, which measures the diet aliquots in microliters thus indicating a liquid diet comprising formulating with components acceptable to insects, LF anticipates claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luna-Ramirez et al., Toxins 2017, 9, 261, 16 pages, published 8/24/17 (LR1, provided in 4/29/22 IDS), as evidenced by Luna-Ramirez et al., PLOS ONE | DOI:10.1371/journal.pone.0127883 May 28, 2015, 33 pages (LR2), as applied above to claim 1, and further in view of US 2012/0316220, Ward and Rhodes, published 12/13/12 (WR).
	Claim 1 is rejected as set forth above as anticipated by LR1 as evidenced by LR2.
	Claim 2 is directed to the method of claim 1, wherein the delivery comprises delivering the antimicrobial peptide to at least one habitat where the agricultural insect pest grows, lives, reproduces, feeds, or infests.
	Although one sentence of LR1 teaches that its AMPs are “promising candidates for the engineering of aphid-resistant crops,” LR1 does not teach specific delivery to the habitats of claim 2.
WR teaches administering a composition, comprising an RNA effector molecule and a delivery agent, for modulating insect gene expression, Abstract.  Para 23 teaches, “… contacting the insect with a solution comprising the composition. The composition can be administered topically, or alternatively the insect, its habitat or a field is sprayed or soaked with the solution,” and para 83 teaches that the composition can be “sprayed onto a field of crops which a pest insect attacks.”  See also para 86 which further details spraying alternatives.
WR thus teaches common approaches to applying, administering or delivering an agent that is intended to modify the fitness of an insect including an agricultural pest insect, and this includes delivering to a habitat, such as a field, of crops which a pest insect attacks.  Given LR1’s teachings of the effectiveness of its AMPs, including the elected species, and the teachings of WR as to where and how to deliver its agents, through simple substitution and to achieve a desired effect at a commercially relevant locus, it would have been obvious to deliver LR1’s AMPs, including the elected AMP, to at least one habitat where a pest of interest is living, such as a field of crops that it attacks. The rationale is to use a known method for delivering agents for a newly identified agent.  There would have been a reasonable expectation of success given the data of LR1 and the techniques taught by WR.
Accordingly claim 2 would have been obvious.  
WR also teaches spraying, see para 23 quote above, so claim 3 would have been obvious. There would have been a reasonable expectation of success given the data of LR1 and the techniques taught by WR.
WR para 27 teaches that its administered composition can be in the form of a bait, or a food source, so one skilled in the art, recognizing this approach, would have found it obvious to apply such approach to another agent for affecting insect fitness, in the instant case Applicant’s AMPs. This is based on simple substitution of similar functioning agents, functioning to decrease agricultural insect fitness.  Accordingly claim 4 would have been obvious. There would have been a reasonable expectation of success given the data of LR1 and the techniques taught by WR.
WR para 27 teaches that its administered composition can be in the form of a gel, so one skilled in the art, recognizing this approach, would have found it obvious to apply such approach, forming the composition into a gel, to another agent for affecting insect fitness, in the instant case Applicant’s AMPs. This is based on simple substitution of similar functioning agents, functioning to decrease agricultural insect fitness.  Accordingly claim 5 would have been obvious. There would have been a reasonable expectation of success given the data of LR1 and the techniques taught by WR.

2.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Le-Feuvre et al., J. Appl. Entomol. 131(2): 71-75 (2007) (“LF”, provided in 4/29/22 IDS), as applied to claim 1 above, and further in view of US 2012/0316220, Ward and Rhodes, published 12/13/12 (WR).
Claim 1 is rejected as set forth above as anticipated by LF.
This rejection is directed to the method delivering a peptide, indolicidin, other than (beyond) the elected peptide.
	Claim 2 is directed to the method of claim 1, wherein the delivery comprises delivering the antimicrobial peptide to at least one habitat where the agricultural insect pest grows, lives, reproduces, feeds, or infests.
	LF does not teach specific delivery to the habitats of claim 2.
WR teaches administering a composition, comprising an RNA effector molecule and a delivery agent, for modulating insect gene expression, Abstract.  Para 23 teaches, “… contacting the insect with a solution comprising the composition. The composition can be administered topically, or alternatively the insect, its habitat or a field is sprayed or soaked with the solution,” and para 83 teaches that the composition can be “sprayed onto a field of crops which a pest insect attacks.”  See also para 86 which further details spraying alternatives.
WR thus teaches common approaches to applying, administering or delivering an agent that is intended to modify the fitness of an insect including an agricultural pest insect, and this includes delivering to a habitat, such as a field, of crops which a pest insect attacks.  Given LF’s teachings of the effectiveness of indolicidin, see Fig. 1, and the teachings of WR as to where and how to deliver its agents, through simple substitution and to achieve a desired effect at a commercially relevant locus, it would have been obvious to deliver LF’s indolicidin to at least one habitat where a pest of interest is living, such as a field of crops that it attacks. The rationale is to use a known method for delivering agents for a newly identified agent for the same purpose.  There would have been a reasonable expectation of success given the data of LF Fig. 1 and the techniques taught by WR.
Accordingly claim 2 would have been obvious.  
WR also teaches spraying, see para 23 quote above, so claim 3 would have been obvious. There would have been a reasonable expectation of success given the data of LF and the techniques taught by WR.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 13, of copending Application No. 16/399,200 in view of Luna-Ramirez et al., Toxins 2017, 9, 261, 16 pages, published 8/24/17 (LR1), as evidenced by Luna-Ramirez et al., PLOS ONE | DOI:10.1371/journal.pone.0127883 May 28, 2015, 33 pages (LR2). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a method of decreasing the fitness of an agricultural pest comprising, for both instant claim 1 and reference application claim 1, delivering to the insect pest a composition comprising a polypeptide, in instant claim 1 selected from a list of antimicrobial peptides (AMPs), and in reference claim 1 merely a polypeptide, further limited in claim 2 as an antimicrobial peptide.  Reference claims 1 and 2 do not teach one of instant claim 1’s listed AMPs, however LR1 teaches a number of scorpion-derived AMPs, including Uy192, which per evidentiary reference LR2 has the same sequence as instant claim’s Uy192, and it would have been obvious to select such AMP from LR1 for the method of reference claims 1 and 2 given LR1’s demonstration of its effectiveness in killing aphids. As such, instant claims 1 and 6 are subject to this rejection.  Reference claim 11 makes obvious instant claim 2, reciting essentially the same language, reference claim 13’s “wherein the composition is delivered as a spray” makes obvious instant claim 3’s “wherein the delivery comprises spraying”, other limitations being the same, reference claim 12, reciting essentially the same language, makes obvious instant claim 5, and as to instant claim 4, “wherein the antimicrobial peptide is delivered as an insect comestible composition for ingestion by the agricultural insect pest,” comestible meaning edible, reference claim 13, delivering as a spray and including an attractant, makes this obvious because an attractant would lead insects to the sprayed composition, which they would then consume having been attracted thereto.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17120476 as evidenced by Krafsur, Infect Genet Evol. 2009 January ; 9(1): 124–141.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Reference claim 1 is directed to a method of decreasing fitness of a vector for a human pathogen, comprising delivering to the vector an antimicrobial peptide having at least 90% sequence identity to a list of peptides that substantially overlaps with the list of peptides of instant claim 1.  Reference claim 4 lists tsetse fly, and depending from claim 1 appears to be a specific vector (though listed as an insect, the latter lacking antecedent basis). As evidenced by Krafsur, page 4, the tsetse fly is known as a vector of diseases to domestic animals, precluding animal agriculture in sub-Sahara Africa, so is an agricultural insect pest. As such reference claim 4 reads on instant claim 1, which is rejected under this section.  Reference claim 2 has essentially the same language as instant claim 2, reference claim 3 has essentially the same language as instant claim 4, reference claim 4 has essentially the same language as instant claim 5, and as to instant claim 3, wherein the delivery comprises spraying the antimicrobial peptide on an agricultural crop, this would have been obvious over reference claim 4’s aerosol formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-6 are rejected; no claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Monday/Tuesday and on Wednesday/Thursday/Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658